Where a petition for certiorari is based solely upon the general grounds, and shows that the verdict complained of was authorized by the evidence in the trial court, the refusal of the judge of the superior court to sanction the writ of certiorari is not error.
                        DECIDED FEBRUARY 1, 1946.
The defendant was convicted in the criminal court of Fulton County of an attempt to make whisky. The judge of the superior court refused to sanction his petition for the writ of certiorari, and that judgment is assigned as error. The petition was based solely upon the general grounds, and it is well-settled law, where such a petition shows that the verdict excepted to was authorized by the evidence in the case, that the judge of the superior court has the discretion to refuse to sanction the writ of certiorari. Winder v. State, 71 Ga. App. 100,104 (30 S.E.2d 294). Therefore the only question for determination is, was the verdict authorized? Counsel for the accused contends that, if the defendant were guilty of any offense, it was for making whisky, and not for an attempt to make it. It is possible that some portions of the evidence might have authorized such a finding, but it clearly appears from the record that other portions of the evidence authorized the verdict returned.
The refusal to sanction the writ of certiorari was not error.
Judgment affirmed. MacIntyre and Gardner, JJ., concur. *Page 409